Citation Nr: 1403517	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for cervical spine arthritis, to include entitlement to an effective date prior to July 6, 2007, for the 20 percent evaluation award.

2.  Entitlement to an increased evaluation in excess of 20 percent for thoracolumbar spine arthritis, to include entitlement to an effective date prior to September 10, 2007, for the 20 percent evaluation award.

3.  Entitlement to an increased evaluation in excess of 10 percent for left ankle arthritis with pain on motion.

4.  Entitlement to an increased evaluation in excess of 10 percent for hypertension.

5.  Entitlement to a compensable evaluation for posttraumatic headaches.

6.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, awarded an increased evaluation, from a noncompensable rating to 20 percent, for cervical spine arthritis (effective July 6, 2007, by action of a May 2012 Decision Review Officer (DRO) decision rendered during the course of this appeal) and an increased evaluation, from 10 percent to 20 percent, for thoracolumbar spine arthritis (effective September 10, 2007).  The Veteran challenges the ratings and effective dates assigned to each.  

The August 2008 rating decision on appeal also denied the Veteran's claims for increased evaluations for his left ankle arthritis (rated 10 percent disabling), hypertension (rated 10 percent disabling), and posttraumatic headaches (rated noncompensable).  The Veteran appeals these denials as well.

In February 2013 the Board, inter alia, remanded the aforementioned issues to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary and procedural development.  Following this development, the evaluations and effective dates assigned to the issues on appeal were confirmed and continued in an August 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in September 2013 and the Veteran now continues his appeal.

Per the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), in view of the Veteran's implicit contention that his service-connected disabilities at issue render him unable to work, a TDIU claim has been implicitly raised by the record during the pendency of this current increased rating claim and is therefore now part and parcel to the increased rating claim and the current appeal.  However, for the reasons that will be discussed below, the TDIU issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  It is factually ascertainable that for the period from July 6, 2007 (and no earlier), the Veteran's cervical spine arthritis is manifested by subjective complaints of neck pain and pain on motion and use, with objectively demonstrated forward flexion of the cervical spine on clinical testing limited to not less than 30 degrees due to pain, with combined range of motion to no less than 230 degrees due to pain.

2.  It is factually ascertainable that for the period from September 10, 2007 (and no earlier), the Veteran's thoracolumbar spine arthritis is manifested by subjective complaints of lumbosacral pain and pain on motion and use, with objectively demonstrated forward flexion of the thoracolumbar spine limited to not less than 70 degrees due to pain, and combined range of motion to no less than 190 degrees due to pain.

3.  The Veteran's left ankle arthritis is currently manifested by subjective complaints of pain and pain on motion and use, with objective testing demonstrating plantar flexion limited to not less than 40 degrees due to pain, with full dorsiflexion to 20 degrees (with onset of pain only at 20 degrees), representing no more than moderate limitation of motion.

4.  The Veteran's hypertension is currently controlled with medication, and manifested by systolic readings consistently less than 140 mm/Hg and diastolic readings consistently less than 100 mm/Hg.

5.  The Veteran's posttraumatic headaches are manifested by chronic, recurring frontal headache episodes that occur daily, for which he treats with nonprescription medication and resting for approximately 30 minutes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation above 20 percent for arthritis of the cervical spine, to include assignment of a 20 percent evaluation prior to July 6, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Code 5237 (2013).  

2.  The criteria for an evaluation above 20 percent for arthritis of the thoracolumbar spine, to include assignment of a 20 percent evaluation prior to September 10, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Code 5010-5237 (2013).  

3.  The criteria for an evaluation above 10 percent for left ankle arthritis with pain on motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2013).

4.  The criteria for an evaluation above 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

5.  The criteria for a 10 percent evaluation (and no higher) for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.) Preliminary matters: allegations of clear and unmistakable error (CUE).

The Board notes that the Veteran is presently unrepresented in the current appeal.  A review of his written correspondence submitted in support of his appeal includes assertions of "clear and unmistakable error" on the part of all prior and current VA rating decisions for not granting the full benefit sought by the Veteran.  Firstly, to the extent that the Veteran asserts that the August 2008 rating decision on appeal involved CUE, as this rating decisions is in appellate status it is not final and therefore it is procedurally inappropriate to raise a collateral attack on its determinations through an assertion of CUE at the present time.  See 38 C.F.R. § 3.105 (2013).

VA law, regulations, and the caselaw of the Court define what constitutes CUE and what does not, and they provide in pertinent part: 

In Damrel v. Brown, 6 Vet. App. 242 (1994) the Court synthesized the case law on the proper test to determine if there is CUE, as previously set forth in Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel the Court held that for there to be CUE "(1) '[e]ither the correct facts, as they were known at the time, were not known before the adjudicator (i.e., more than a simple agreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be undebatable and about which reasonable minds cannot differ, the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of CUE.  CUE either exists undebatably or there is no CUE within the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers it compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant review by the Board, a claim of [CUE] must be raised with specificity regarding when and how [CUE] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply to claim CUE on the basis that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, at 44.  "It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger."  Fugo, at 44.

The Board notes that the Court has consistently stressed the rigorous nature of the concept of CUE. "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). "[CUE] requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

From a reading of the Veteran's assertions, his general contention is that the prior final rating decisions of April 1996 (which, inter alia, granted service connection and assigned initial ratings for left ankle arthritis, cervical and thoracolumbar spine arthritis, hypertension, and posttraumatic headaches) and May 2004 (which, inter alia, denied an increased rating for thoracolumbar spine arthritis), failed to adequately consider the evidence of record when rendering its determinations.  This, in essence, is a claim that the VA improper weighted or evaluated the evidence.  See Fugo.  "[S]imply to claim CUE on the basis that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, at 44.  The Board finds that this broad and nebulous assertion simply fails to meet the standard for a viable claim of CUE under the aforementioned criteria.  As such, no further discussion of the Veteran's contentions of CUE is required and the matter does not warrant referral to the agency of original jurisdiction for consideration of a CUE claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

(b.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

All the increased rating claims adjudicated herein (and the implicit and intertwined TDIU claim that is part and parcel to them, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)) were filed with VA on September 10, 2007.  A VCAA notice letter addressing these issues was dispatched to the Veteran in February 2008, prior to the August 2008 rating decision now on appeal.  The letter addressed the increased rating issues on appeal and satisfied the above-described mandates, as well as the requirement that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, no timing of notice error exists as fully compliant notice preceded the initial adjudication of each claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issues adjudicated below stem from September 2007, when the Veteran filed his claim for increased ratings for his cervical and thoracolumbar spine, left ankle, hypertension, and posttraumatic headaches, the relevant time period and evidence that must be addressed in the adjudication of the increased rating claim encompasses the period from September 2006 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that private, military service hospital (TRICARE), and VA clinical records that pertain to the Veteran's examinations and treatment for chronic headaches, hypertension, and left ankle, neck, and back symptoms for the period spanning 2006 to 2013 have been obtained and associated with the claims file.  Additionally, the Board has reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for all other pertinent records.  The evidentiary development ordered by the Board in its February 2013 remand included providing the Veteran with a VA medical examination of the disabilities at issue.  This examination was conducted in June 2013 and, as will be further discussed below, is deemed adequate for VA adjudication purposes.  The Board therefore finds that the RO/AMC has substantially complied with our remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board concludes that VA has reasonably discharged its duty to assist the Veteran in the development of the relevant evidence and that no further remand for corrective development is required with respect to the matters adjudicated on the merits in this decision.

The Board has reviewed the aforementioned examination reports and notes that the Veteran's claims file was reviewed by the VA clinicians who performed the February 2008 general medical examination and the June 2013 examinations of the Veteran's orthopedic, neurological, and cardiovascular systems.  The examiners who conducted these evaluations provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  The latest examinations of June 2013 adequately address the severity of the Veteran's service-connected chronic headaches, hypertension, left ankle disability, and cervical and thoracolumbar spine disabilities and their findings, and when considered in conjunction with those of the earlier VA examination of February 2008, render these examinations adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has otherwise not indicated that there was any further evidence to submit in support of the claims adjudicated on the merits herein.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of these specific claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of these specific claims is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims for an increased evaluation in excess of 20 percent for cervical spine arthritis (to include entitlement to an effective date prior to July 6, 2007, for the 20 percent evaluation award); an increased evaluation in excess of 20 percent for thoracolumbar spine arthritis (to include entitlement to an effective date prior to September 10, 2007, for the 20 percent evaluation award); an increased evaluation in excess of 10 percent for left ankle arthritis with pain on motion; an increased evaluation in excess of 10 percent for hypertension; and a compensable evaluation for posttraumatic headaches.  By association, adequate notice and development of the implicitly intertwined TDIU claim is also deemed to have been rendered by VA.  Thusly, no additional assistance or notification is required with respect to these matters.  The Veteran has suffered no prejudice that would warrant a corrective remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the appeal of the aforementioned issues.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




(c.)  Increased ratings - generally.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2013).  

In evaluating musculoskeletal disabilities, such as the spine and left ankle disabilities at issue, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40  and 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59 (2013).  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

(d.)  Entitlement to an increased evaluation in excess of 20 percent for cervical spine arthritis, to include entitlement to an effective date prior to July 6, 2007, for the 20 percent evaluation award.

The Veteran is service-connected for cervical spine arthritis, which is rated under Diagnostic Code 5237 of 38 C.F.R. § 4.71a.  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

The pertinent part of the General Formula for rating disability of the cervical spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine, assign a 30 percent rating.

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under Diagnostic Code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5240 (2013).

As relevant, the date of the Veteran's current claim for a rating increase for his cervical spine disability was received by VA on September 10, 2007.  Prior to this date, the most recent adjudication of this issue was an April 1996 rating decision, which granted service connection and a noncompensable evaluation for this disability.  Notice of the determination and the Veteran's appellate rights was furnished in correspondence dated in April 1996.  No other correspondence was received for the entirety of the one-year appellate period following the April 1996 decision notice that could be construed as a timely notice of disagreement with the April 1996 rating decision and this decision became final.   Thereafter, there is no correspondence or evidentiary submissions that can be construed as a claim for a rating increase for the cervical spine disability any time prior to September 10, 2007.  

The clinical record objectively and collectively demonstrates that for the entire pertinent period of the pendency of the claim, from September 10, 2006 to the present, the earliest clinical evidence specifically addressing the state of the Veteran's service-connected cervical spine disability prior to the date on which he filed his claim for a rating increase (i.e., September 10, 2007) is a service hospital TRICARE record dated July 6, 2007, which shows treatment for neck pain tenderness and pain.  Thereafter, the clinical evidence pertaining to the period from July 6, 2007 to the present shows that the cervical spine arthritis is manifested by subjective complaints of neck pain and pain on motion, with pain being the primary limiting factor.  Cervical forward flexion is limited to not less than 30 degrees due to pain, with combined range of motion to no less than 230 degrees due to pain.  However, no cervical ankylosis or limitation of forward flexion to only 15 degrees or less is clinically demonstrated on outpatient treatment records pertinent to this time period, or on VA orthopedic examination in February 2008 and June 2013.  This includes repetitive motion testing and consideration of the effects of symptomatic flare-ups and fatigue and weakness of the disabled cervical vertebral joints and consideration of any functional loss due to pain, incoordination, weakness, or fatigability, pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although medical imaging studies conducted during the course of the claim demonstrate the presence of mild degenerative changes affecting the cervical spine, manifested by vertebral osteophytes and mild arthrosis, no IVDS was observed and no incapacitating episodes of IVDS were objectively established in the clinical record.  

The Veteran's medical records, vocational history, and his personal recorded statements show that he worked as a United States Postal Service employee for over 13 years in his post-service career before finally retiring in 2009 after attaining eligible retirement age.  Retirement was also due, in part, to physical impairment as a result of chronic bilateral foot pain associated with his non-service-connected Type II diabetes mellitus.  Clinical records include the report of his June 2013 VA examination, which indicated that the Veteran's cervical spine disability had no impact on his occupational capacity.   

It was on the basis of the above clinical findings that the Veteran was assigned a rating increase, from zero percent to 20 percent, for arthritis of the cervical spine, effective from July 6, 2007.  However, simply stated, even when considering the limiting factors of neck pain and pain on repetitive use and motion, the Veteran's demonstrated limitation of cervical spine motion does not meet or otherwise more closely approximate the criteria under the applicable Diagnostic Code for an evaluation in excess of 20 percent at any time prior to July 6, 2007.  The clinical evidence relevant to the period from September 10, 2006, does not demonstrate incapacitating episodes of IVDS or limitation of cervical motion of forward flexion to 15 degrees or less, even when considering functional loss imposed by pain.  As previously stated, the present claim for a rating increase was not filed any earlier than September 10, 2007.  Although 38 C.F.R. § 3.400(o)(2) (2013) permits the assignment of a rating increase up to one year prior to the date of claim, depending on the facts found, if it is factually ascertainable that the increase in impairment occurred on a date during this period, the Board finds that there is no clinical evidence of record that objectively demonstrates that the service-connected cervical arthritis met the criteria for a 20 percent evaluation at any time prior to the treatment note dated July 6, 2007.  Therefore, the Veteran's appeal for a rating increase in excess of 20 percent for cervical spine arthritis, to include an effective date prior to July 6, 2007, for the 20 percent evaluation award, must be denied.  As the pertinent evidence is not approximately balanced regarding these specific matters on appeal, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(e.)  Entitlement to an increased evaluation in excess of 20 percent for thoracolumbar spine arthritis, to include entitlement to an effective date prior to September 10, 2007, for the 20 percent evaluation award.

The Veteran is service-connected for thoracolumbar spine arthritis, which is rated under Diagnostic Code 5010-5237 of 38 C.F.R. § 4.71a.  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

The pertinent part of the General Formula for rating disability of the thoracolumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under Diagnostic Code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5240 (2013).

As relevant, the date of the Veteran's current claim for a rating increase for his thoracolumbar spine disability was received by VA on September 10, 2007.  Prior to this date, the most recent adjudication of this issue was a May 2004 rating decision, which confirmed a 10 percent evaluation assigned to this disability.  Notice of the determination and the Veteran's appellate rights was furnished in correspondence dated in June 2004.  In August 2004, the Veteran submitted service hospital records dated 2002 - 2004 to VA, which primarily consisted of his records of treatment for Type II diabetes mellitus, although a single diabetes consult dated in March 2004 notes his history of chronic low back pain, although the note also specifically states that the Veteran reported experiencing no back pain at the time.  Otherwise, no other correspondence was received for the entirety of the one-year appellate period following the June 2004 decision notice that could be construed as a timely notice of disagreement with the May 2004 rating decision.  

In Bond v. Shinseki, 659 F.3d 1362 (2011), the Federal Circuit held that 38 C.F.R. § 3.156(b) requires the VA to decide whether additional evidence, received after a rating decision but before the expiration of the appeal period, constitutes new and material evidence.  Citing 38 C.F.R. § 3.160(c), definition of pending claim, the United States Court of Appeals for Veterans Claims also held that if new and material evidence had been submitted within the one-year appeal period following the issuance of a rating decision but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence.  King v. Shinseki, 23 Vet. App. 464, 467 (2010) (discussing the application of 38 C.F.R. § 3.156(b)).

The Board has considered the foregoing evidence and finds that the single clinical notation dated in March 2004 of the Veteran's history of back pain but with no back pain reported, which was received by VA within the one-year appellate period of the May 2004 rating decision addressing the rating assigned to his service-connected back disability, does not constitute new and material evidence as it does not indicate a worsening of this disability.  As such, there is no pending claim for a rating increase for thoracolumbar arthritis since the May 2004 rating decision and this decision became final.     
    
The clinical record objectively and collectively demonstrates that for the entire pertinent period of the pendency of the claim, from September 10, 2006 to the present, there is no clinical evidence specifically addressing the state of the Veteran's service-connected thoracolumbar spine disability prior to the date on which he filed his claim for a rating increase (i.e., September 10, 2007).  The clinical evidence pertaining to the period from September 10, 2007 to the present shows that the thoracolumbar arthritis is manifested by subjective complaints of back pain and pain on motion, with pain being the primary limiting factor.  Thoracolumbar forward flexion is limited to not less than 70 degrees due to pain, with combined range of motion to no less than 190 degrees due to pain.  However, no thoracolumbar ankylosis or limitation of forward flexion to only 30 degrees or less is clinically demonstrated on outpatient treatment records pertinent to this time period, or on VA orthopedic examination in February 2008 and June 2013.  This includes repetitive motion testing and consideration of the effects of symptomatic flare-ups and fatigue and weakness of the disabled thoracolumbar vertebral joints and consideration of any functional loss due to pain, incoordination, weakness, or fatigability, pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although MRI and medical imaging studies conducted during the course of the claim demonstrate loss of normal lordotic curvature of the thoracolumbar spine and the presence of degenerative changes affecting the lumbosacral spine, manifested by bony pathology of the vertebrae, spinal canal stenosis, loss of disc height, and bulging discs, no IVDS was observed and no incapacitating episodes of IVDS were objectively established in the clinical record.  

The Veteran's medical records, vocational history, and his personal recorded statements show that he worked as a United States Postal Service employee for over 13 years in his post-service career before finally retiring in 2009 after attaining eligible retirement age.  Retirement was also due, in part, to physical impairment as a result of chronic bilateral foot pain associated with his non-service-connected Type II diabetes mellitus.  Clinical records include the report of his June 2013 VA examination, which indicated that the Veteran's thoracolumbar spine disability had no impact on his occupational capacity.   

It was on the basis of the above clinical findings that the Veteran was assigned a rating increase, from 10 percent to 20 percent, for arthritis of the thoracolumbar spine, effective from the date of claim (i.e., September 10, 2007).  However, simply stated, even when considering the limiting factors of back pain and pain on repetitive use and motion, the Veteran's demonstrated limitation of thoracolumbar motion does not meet or otherwise more closely approximate the criteria under the applicable Diagnostic Code for an evaluation in excess of 20 percent at any time during the pendency of this claim.  The clinical evidence relevant to the period from September 10, 2007, does not demonstrate incapacitating episodes of IVDS or limitation of thoracolumbar motion of forward flexion to 30 degrees or less, even when considering functional loss imposed by pain.  As previously stated, the present claim for a rating increase was not filed any earlier than September 10, 2007.  Although 38 C.F.R. § 3.400(o)(2) (2013) permits the assignment of a rating increase up to one year prior to the date of claim, depending on the facts found, if it is factually ascertainable that the increase in impairment occurred on a date during this period, the Board finds that there is no clinical evidence of record that objectively demonstrates that the service-connected thoracolumbar arthritis met the criteria for a 20 percent evaluation at any time prior to September 10, 2007.  Therefore, the Veteran's appeal for a rating increase in excess of 20 percent for thoracolumbar spine arthritis, to include an effective date prior to September 10, 2007, for the 20 percent evaluation award, must be denied.  As the pertinent evidence is not approximately balanced regarding these specific matters on appeal, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(f.)  Entitlement to an increased evaluation in excess of 10 percent for left ankle arthritis with pain on motion.

The Veteran's service-connected left ankle arthritis with pain on motion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2013), which provides for the assignment of a 10 percent rating for moderate limitation of motion.  Assignment of a 20 percent evaluation is warranted for marked limitation of motion.  Otherwise, ratings of 20 percent or higher are provided in the rating schedule on the basis of ankylosis, malunion of the ankle joint, or residuals of an astragelectomy (removal of the talus bone for stabilization of the ankle).

The clinical evidence pertinent to the claim includes outpatient treatment records and the reports of VA examinations conducted in February 2008 and June 2013, which shows that the Veteran's left ankle arthritis produces subjective complaints of ankle pain and pain on use and motion.  Objectively, the clinical evidence demonstrates that the Veteran's left ankle is manifested by medical imaging studies revealing the presence of osteochondral lesions involving the medial and lateral talar domes, indicating degenerative changes of the left ankle joint, with limitation of motion on plantar flexion due to onset of pain to no less than 40 degrees (with normal ankle plantar flexion being to 45 degrees), but with full range of dorsiflexion to 20 degrees (with normal ankle dorsiflexion being to 20 degrees), with onset of pain at the 20-degree endpoint of dorsiflexion, with no demonstrated additional limitation of motion following repetitive use testing or functional loss due to pain, incoordination, weakness, fatigability, or symptomatic flare-ups, in consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  No deformity, joint instability, subluxation, guarding of movement, edema, weakness, effusion, or tenderness was detected.  Accordingly, the loss of 5 degrees of normal plantar flexion represents moderate limitation of left ankle motion, which is adequately reflected by the 10 percent evaluation presently assigned.  The left ankle disability was not clinically deemed to have any impact on the Veteran's capacity to perform work.  Therefore, as the clinical evidence does not objectively demonstrate marked limitation of motion, ankylosis, instability, or malunion of the left ankle joint, the claim for a rating increase in excess of 10 percent for left ankle arthritis with pain on motion must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   




(g.)  Entitlement to an increased evaluation in excess of 10 percent for hypertension.

The Veteran's service-connected hypertension is rated under the criteria contained in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013), which provides for the following evaluations (blood pressure is measured in millimeters of mercury (mm/Hg):

Diagnostic Code 7101 for rating hypertension provides for a 10 percent rating for hypertension when the diastolic pressure is predominantly 100 mm/Hg or more, or the systolic pressure is predominantly 160 mm/Hg or more, and also in those cases where the individual has a history of diastolic pressure predominantly 100 mm/Hg or more and requires continuous medication for control.  

A 20 percent evaluation is assigned for diastolic pressure predominantly 110 mm/Hg or more, or; systolic pressure predominantly 200 mm/Hg or more.  

A 40 percent evaluation is assigned for diastolic pressure predominantly 120 mm/Hg or more.  

A 60 percent evaluation is assigned for diastolic pressure predominantly 130 mm/Hg or more.  

38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Clinical evidence pertinent to this claim shows that outpatient medical records pertinent to the period from 2006 to 2013, including the reports of VA examinations conducted in February 2008 and June 2013, show that the Veteran's hypertension was controlled with medication.  His blood pressure readings obtained during this period demonstrated systolic readings consistently less than 140 mm/Hg and diastolic readings consistently less than 100 mm/Hg.  Medical commentary and opinion presented in the evidence indicate that the Veteran's hypertension had no disabling impact by itself on his capacity to perform physical work.

Applying the facts of the case to the applicable rating schedule, the Board finds that the Veteran's hypertension is manifested throughout the entire appellate period by clinical evidence of hypertension that is not more than 10 percent disabling under Diagnostic Code 7101 on the basis of his requiring medication to control it.  None of the diastolic and systolic scores obtained during the period of this claim support assignment of more than a 10 percent evaluation under Diagnostic Code 7101.  In view of the foregoing discussion, the Board finds no basis to assign an evaluation greater than the 10 percent evaluation currently assigned.  Because the evidence in this case is not approximately balanced with respect to the issue of entitlement to a rating increase above 10 percent for hypertension, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(h.)  Entitlement to a compensable evaluation for posttraumatic headaches.

The Veteran's posttraumatic headaches are rated as analogous to migraines under the rating criteria contained in 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013), which provides for the assignment of a 10 percent evaluation for chronic headaches manifested by characteristic prostrating attacks averaging one in 2 months over the last several months; otherwise, a noncompensable evaluation is assigned for chronic headaches manifested by less frequent attacks.  

Assignment of a 30 percent evaluation is warranted for chronic headaches manifested by characteristic prostrating attacks occurring on an average of once per month over the last several months.

Assignment of a 50 percent evaluation is warranted for chronic headaches manifested by characteristic prostrating attacks occurring on an average of once per month over the last several months.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

The clinical evidence associated with the claims file that is pertinent to the period at issue (i.e., September 2006 to the present) demonstrates that the Veteran experiences chronic, recurring frontal headache episodes daily, which reportedly last for up to one hour in duration, which he treats with over-the-counter nonprescription pain medication and laying down to rest for approximately 30 minutes before the episode resolves.  The examiners opined that these headaches did not have any significant impact on his employment capacity, much less produce severe economic inadaptability.  Although the treatment reports and VA examination reports of February 2008 and June 2013 do not characterize these headaches as being prostrating, the fact remains that the Veteran has credibly reported that he experiences daily headache episodes that force him to lie down to rest for a half-hour period.  While these individual episodes may be relatively minor and not be "prostrating" in the manner contemplated by the rating schedule, the Board concludes that their daily frequency and the need to treat them with a brief period of full rest more closely approximates the criteria for a 10 percent evaluation as broadly analogous to chronic headaches manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.  Therefore, resolving any doubt in this regard in the Veteran's favor, the Board will allow the assignment of a 10 percent evaluation (and no higher) for posttraumatic headaches.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board also finds that the clinical evidence does not support the assignment of the next higher evaluation as the current frequency and severity of the Veteran's headaches does not more closely approximate the criteria for a 30 percent evaluation, with chronic headaches manifested by characteristic prostrating attacks occurring on an average of once per month over the last several months.  See Diagnostic Code 8100.     

(i.)  Extraschedular consideration.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected cervical, thoracolumbar, and left ankle arthritis, hypertension, and posttraumatic headaches have presented such an unusual or exceptional disability picture at any time from September 2006 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for any of these aforementioned service-connected disabilities.  The clinical evidence also does not objectively demonstrate that these disabilities impose any significant impact on his employment capacity.  (The Board notes that the record indicates that the Veteran retired from his post-service career at the United States Postal Service because he was both age-eligible and because of impairment of his feet due to his non-service-connected Type II diabetes mellitus.)  The criteria of the applicable rating schedule as contained in the appropriately applicable Diagnostic Codes adequately contemplate his present level of impairment due to his aforementioned service-connected orthopedic, cardiovascular, and neurological disabilities.  

The Board cannot concede that the Veteran's headaches and disabilities of his neck, back, left ankle, and vascular system, standing by themselves, causes marked interference with his employment.  Furthermore, the clinical evidence fails to show that the disability picture created by these disabilities, either jointly or singly, is exceptional or unusual.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned adequately reflect the state of the Veteran's disabilities at issue for the periods to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration.


ORDER

The claim for an increased evaluation in excess of 20 percent for cervical spine arthritis, to include entitlement to an effective date prior to July 6, 2007, for the 20 percent evaluation award, is denied.

The claim for an increased evaluation in excess of 20 percent for thoracolumbar spine arthritis, to include entitlement to an effective date prior to September 10, 2007, for the 20 percent evaluation award, is denied.

The claim for an increased evaluation in excess of 10 percent for left ankle arthritis with pain on motion is denied.

The claim for an increased evaluation in excess of 10 percent for hypertension is denied.

A 10 percent evaluation for posttraumatic headaches is granted.


REMAND

To the extent that the Veteran has explicitly or implicitly asserted in his contentions that his service-connected disabilities at issue have rendered him individually unemployable, the Court has held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim has thusly been raised by the record during the pendency of the present increased rating claim.  The TDIU claim is not a separate "freestanding" claim but rather is now part and parcel to the present increased rating claim and is therefore appropriately before the Board.

However, in view of the favorable determination of this current appellate decision, which granted a compensable 10 percent evaluation for the Veteran's posttraumatic headaches, the issue of entitlement to a TDIU should be remanded to the RO/AMC for adjudication of this claim in consideration of the increased rating awarded to one of his service-connected disabilities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

On remand, the RO/AMC should also consider the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. §4.16(b), such that referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular TDIU is warranted.  

In view of the foregoing, the case is REMANDED to the RO/AMC for the actions listed below.  

After implementation of the Board's current decision awarding a 10 percent evaluation for the Veteran's posttraumatic headaches, the RO/AMC should adjudicate the Veteran's claim of entitlement to a TDIU on the merits following review of all relevant evidence associated with the claims file.  (Prior to adjudicating the TDIU claim, the RO/AMC should undertake any evidentiary development deemed appropriate to fairly consider this issue.)   

In adjudicating the TDIU claim, the RO/AMC should also consider the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. §4.16(b), such that referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular TDIU is warranted.

If the TDIU claim is denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, he has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


